Mr. Justice Santana Becerra,
with whom Mr. Justice Hernández Matos concurs, dissenting.
San Juan, Puerto Rico, June 23, 1967
Section 37 of the Municipal Law, Act No. 142 of July 21, 1960, as amended by Act No. 114 of June 27, 1964, provides for the removal of the mayor, by reason of immoral conduct or unlawful acts involving abandonment, inexcusable negligence, or conduct prejudicial to the best public interest in the discharge of his duties. In order to take cognizance of the removal, the Law created the “Committee for the Settlement of Municipal Complaints,” before which charges are preferred against the mayor. The law expressly provides that the Committee shall decide whether or not the charges preferred have been proven and specifically, that “if they have, it shall proceed to remove the mayor, who shall become definitively separated from his office.” It is prescribed, however, that in those cases in which it arises, from the facts established, that the case is one of unlawful acts of a slight nature, the Committee may order that the mayor continue in office, and direct the publicizing of the facts proven, with the remarks it may deem pertinent to make thereon. Should it be found that the charges are insufficient of that the same have not been proven, the mayor shall continue in office.
*16Section 37 itself provides that in case the mayor is removed he shall have the right to appeal to the’ Supreme Court of Puerto Rico, so that it may be determined whether, or not the decision removing him was justified, and such finding shall issue through a writ of certiorari in which the findings of fact of the Committee shall be final.
Four assumptions of law are normative of the reviewing function of this Court in cases of this nature: (1) If the Committee finds that the charges have been proved it shall, by operation of the law, remove the mayor, except that, (2) if in the opinion of the Committee, from the facts established it arises that the case is one of unlawful acts of a slight nature, the Committee may, in its discretion, direct the publicizing of said facts, with the • remarks it may deem pertinent to make without there being any removal; (3) the jurisdiction of this Court is to determine whether or not the decision removing the mayor was justified; and (4) in making such a finding it must admit the findings of fact of the Committee which the law declares as final.
From the statutory point of view the rules of review are clearly defined. Of course, it is always incumbent upon the courts, whether or not it is prescribed by law, to honor the constitutional guarantees of the due process. Findings of fact of the Committee which are plainly whimsical, arbitrary or in the absence of proof which may substantially support them, would be contrary to the due process and could not prevail. Cf. Schware v. Board of Bar Examiners, 353 U.S. 232, 239; Konigsberg v. State Bar, 353 U.S. 252; Slochower v. Board of Education, 350 U.S. 551, 559; Wieman v. Updegraff, 344 U.S. 183, 192.
Our function, then, is limited to seeing that the record does not lack substantial evidence in support of the findings of fact of the Committee. If such substantial evidence exists, I do not believe, within the rule of review established by *17the lawmaker, that we can go any further interfering with the aforesaid findings of fact, nor do I believe that it is permissible to weigh or evaluate the evidence differently or that in such weighing we might substitute our view for that of the Committee. The Committee is like a jury of the people for the purposes of judging an officer elected by the people. The mandate that the findings of fact of that court be final, should have, and has, a deep raison d’etre, since the lawmaker is not prone to doing idle things.
Subject to the rules of law previously set forth as to which should be my attributes, I turn. to discuss my view in the decision of this appeal.
The Committee determined as a matter of fact that shortly after the defendant mayor had been installed in 1965, friction and differences arose between the mayor and members of the Municipal Assembly; that at the meeting of the assembly of June 2, 1965, the resignation of its chairman, Efrain Santiago, was accepted; that some days later, the mayor summoned the assembly to a special meeting to be .held on June 15, 1965 in order to consider the vacancy of the Chairman, that in the list of three names submitted for ■ assemblyman by the mayor, there appeared the name of his son; then there was doubt as to the validity of the acceptance of the chairman’s resignation and on that account and since the meeting of June 15, 1965 was called to fill said vacancy, the meeting provoked great interest in the citizens of Santa Isabel and from its commencement the-hall was filled to capacity by about 100 persons who had come as spectators.
The Committee concluded that in the course of the debate on the validity or annulment of the acceptance of the resignation of the chairman “an incident occurred which was caused by Vidal Bajandas, Recreation Leader of the municipality of Santa Isabel, who was present among the spectators. Bajandas, in an evident state of intoxication, was talking *18out loud, annoying the assemblymen. Subsequently, he asked for the floor, which was denied by the acting Chairman; Aníbal Correa. Bajandas persisted in his disturbing attitude to such an extent that the acting chairman ordered the state policeman Pablo Guzmán, who was there to see that peace was preserved, to take him out of the room.” The policeman complied with the order and the debate continued and concluded with the annulment of the acceptance of the resignation. From among the members of the Assembly a committee left to bring Efrain Santiago before the assembly. Santiago appeared, withdrew his resignation and with a vote of confidence from the Assembly he assumed again the chairmanship.
The findings of fact of the Committee continue as follows:
“20 — The meeting of the Assembly continued with Efrain Santiago presiding and shortly thereafter assemblyman Miguel Rodriguez asked for the floor in order to read an article published in the newspaper El Día of Ponce, where certain official acts of the defendant mayor were severely censured.
“21 — While said article was being read to the Assembly, the defendant mayor was in his office in the same building of the city hall. Being there, he was informed of the charges preferred against him in the article which was read to the Assembly.
“22 — Accompanied by his secretary, Julio Rodríguez, and other persons, [*] the defendant mayor went to the Assembly hall and asked for the floor so as to answer the charges made against him.
“23 — Assemblyman Juan E. Santiago objected to the mayor’s petition and was seconded in his opposition by Assemblyman José Matías Santiago. The Chairman upheld the objection, refused to give the floor to the defendant mayor and declared him out of order.
“24 — The defendant, who from the moment he reached the assembly hall was visibly upset and disturbed, became angry *19with the Chairman’s decision. In violent and impolite tones he rebuked sharply the. members present, and particularly the representatives of the Popular Democratic Party, whom he accused of having schemed with the members representing the minority.
“25 — The mayor, in violent and angry tones, claimed his right to address the Assembly, . . . and centered his attacks against assemblyman, José Matías Santiago, whom he addressed with extremely rude and annoying words, while approaching him with the evident intent of attacking him. The attack was not consummated as a result of the prompt intervention of defendant’s wife, who stood between him and José Matías Santiago.
“26 — While the defendant mayor acted in the manner aforementioned, his Secretary Julio Rodriguez, also insulted and rebuked in violent tones assemblyman, José Matías Santiago, challenging him to fight with him on the street.
“27 — The mayor’s and his secretary’s acts produced a state of intense excitement in the municipal assemblymen and in the group of numerous citizens who were there as spectators. They became so excited that the Assembly’s Chairman ordered policeman Pablo Guzmán to make all the people vacate the premises and the Assembly was adjourned.
“28 — Policeman Guzmán asked the Police Station for reinforcement fearing that he could not control the situation by himself. However, before the Police Lieutenant and the Sergeant arrived at the assembly hall, policeman Guzmán had vacated the premises. [*]
‘ “29 — One of the last persons to leave the premises was the defendant mayor. He did not want to leave, despite the chairman’s order and despite the policeman’s requests to do so. Sub-séquently, as a result of the persistent requests of his wife and other friends present, the defendant mayor left the assembly hall.-
“80 — The works of the Municipal Assembly were interrupted until the people were calmed down and the premises were com*20pletely vacated. A little later, with no public , at all, the session was resumed and several ordinances were approved..
“31 — Two days later policeman Guzmán filed a complaint of. his own personal knowledge against Julio Rodriguez, Secretary of the Mayor, for breach of the peace, and against the defendant mayor for the offense of aggravated assault and battery. Both complaints were verified before the District Judge of Salinas because the Justice of the Peace of Santa Isabel was disqualified.
“32 — The trial in both cases was held in the Salinas Part of the District Court and both defendants were convicted of the offense charged against each one.
“33 — An appeal having been taken to the Ponce Part of the Superior Court from the judgment of conviction of Julio Rodriguez, the latter pleaded guilty of the offense charged against him.
“34 — The defendant mayor appealed to the Ponce Part of the Superior Court from the judgment rendered against him by the District Court, which was affirmed and is at the present time pending appeal before the Supreme Court of Puerto Rico.[*]
“35 — The conduct observed by the defendant mayor on June 15, 1965 was extremely improper and irreproachable [sic] and provoked a violent situation which could have easily culminated in a disturbance with serious consequences.
“36 — The plaintiffs alleged in the preferment of charges that the defendant mayor burst ‘into the assembly hall . . . in an-evident state of intoxication . . . uttering obscene words. The evidence presented in the charge of intoxication was extremely-conflicting, imprecise, and insufficient. Some witnesses affirmed that the defendant acted in the manner indicated, in the foregoing paragraphs in an evident state of intoxication. However, after considering the evidence as a whole, the Committee, has not found therein an adequate ground to reach the conclusion that the defendant was in a state of intoxication during the evening of June 15, 1965. As to the charge of obscene language, the evidence was also contradictory and .conflicting, but when carefully analyzed the Committee has settled the conflict in the evidence and accepting the one which deserved entire credit it has been completely convinced that the defendant mayor used *21obscene language while he was reproving the members of the Municipal Assembly.”1
Among the members of the Committee, it was a legitimate function for a member to be at variance with the others in the weighing of the evidence and as to elements of credibility. *22It was incumbent upon them to perform, that function. • It should not be the function of this Court to decide which of the two views of the Committee should prevail. The facts proved which are binding upon us are those determined by *23the committee, in this case a majority. It is thus expressly provided in § 37 (b) of the law. In connection with similar statutory provisions, compare the expressions of this Court in Labor Relations Board v. Namerow, 69 P.R.R. 77, 81 (1948); Cepeda v. Industrial Commission, 76 P.R.R. 750, 758 (1954); Labor Relations Board v. Simmons Int'l, Ltd., 78 P.R.R. 360, 370 (1955); Tugwell, Governor v. Campos, 65 P.R.R. 620, 635 (1946); Piñero, Governor v. Grillasca, 67 P.R.R. 853, 869 (1947); cf. Heirs of Muñoz v. Cepeda, 72 P.R.R. 554, 567 (1951); Labor Relations Board v. Línea Suprema, Inc., 89 P.R.R. 821 (1964) and cases cited therein.
I have examined the record meticulously and the findings of fact of the Committee are properly sustained by competent evidence. Its conclusions of law, based on those facts, are neither arbitrary nor whimsical. They show a calm and thoughtful weighing of the seriousness of the conduct in question. It concluded that the acts of the mayor constituted “unlawful acts involving . . . conduct prejudicial to the best public interest in the discharge of his duties.” This finding is correct. His acts were unlawful — §§ 358 and 368 Penal Code, 1937 ed.; Act of March 10, 1904 — and also prejudicial to the public interest, since once the Assembly refused to give him the floor, his conduct insisting thereon without being an assemblyman was a deliberate provocation seeking to subvert the institutional order, impairing the due respect to the legal functions of the other branch of the municipal government, inducing even the public to intervene in the deliberations of the assembly. Any deliberate injury to an established institutional order of law is a serious act of conduct, even more so if it is deliberately performed by one who, pursuant to law, is the one called upon to maintain said institutional order.
A Municipal Assembly fearful of or subject to the whims of a mayor ceases to be the lawful representative entity created by law to maintain the balance of power and to *24restrain the unipersonal will of the executive, in its excesses or misbehavior. The findings of the Committee sustained by substantial evidence being, as they are, reasonable, I do not believe that they reveal slight unlawful acts. The Committee •did not consider them so after a conscious weighing of the facts and circumstances present.
In Rodríguez v. Committee, Etc., 84 P.R.R. 66 (1961), we upheld the removal of a mayor in circumstances wherein, having obtained,' through steps taken by him personally, from the Housing Authority certain surplus construction materials, believing that he could do it, he invested them in the construction of milk distribution centers in the rural zone and others' for the community, without personal profit, but without complying with the legal technical rules for the disposal of municipal property, it having been determined that the. material had been granted to him in his capacity as mayor.
In the scale of ethical values I do not believe that the prejudice to the public interest in that case and its circumstances, if. there was any, was more important than the ■prejudice; to the public interest in the instant case.
If, as the Committee concluded, and as it should be, the unlawful acts of the defendant mayor are not of a slight ■nature, the removal is mandatory by • express provision of §. 37 of the Municipal Law. Because I am of the opinion that the order "removing the mayor is justified, I dissent.

 Policeman Guzmán, who had gone down from the second floor with Vidal Bajandas, testified that the mayor went upstairs again with Ba-jandas and Julito Rodriguez.


 Policeman Guzmán, witness of the mayor, testified that he sent notice to the police station and to the Lieutenant because, of the one hundred persons who were there, some stood up and all of them talked, some asking to let the mayor speak and others saying not to let him speak, and he believed that something unusual would happen.


By judgment of March 29, 1967 this Court affirmed the conviction-of the mayor for aggravated assault.


 The distinguished member of the Committee, Mr.' Torres Aguiar, in his dissenting decision summarized the evidence with respect to the use of obscene language as follows:
. . As to the charge of having used obscene language, the other fellow-members of the committee believe that ‘the evidence was also contradictory and conflicting’ but conclude that that same evidence convinced them that the mayor committed the alleged fault, contrary to our view. Let us see.
“The witness and complainant assemblyman, José Matías Santiago, undoubtedly a passionate person,- much interested in seeing that the charges would prosper, testified that when the mayor reached the Assembly ‘lie asked for the floor’ and ‘he was in an evident state of intoxication, gesticulating with his hands and talking stentoriously, disorderedly, improperly . . .’ (Tr. Ev. 158-159 of April 6, 1966). Upon being declared out of order, ‘Francisco Robledo became angry . . . and told the assembly, at the top of his voice, that he did not speak because that was a republican assembly.’ According to the witness, the mayor said: ‘Cono, T cannot speak here because this is a republican assembly’ (Tr.- Ev. 159 of April 6, 1966). Later, according to the testimony of Matías Santiago, the mayor tells the witness, ‘Cono, you are the worst scoundrel, villain,’ and then says ‘Cono, carajo, this is a republican assembly, they do not let me speak here, these are a lot of scoundrels and you are' the worst, you villain’ (Tr. Ev. 169, April 6, 1966). Then the witness repeats the same thing (Tr. Ev. 170, April 6, 1966). The witness continues testifying that he never complained of the mayor’s attitude to the police. (Tr.'Ev. 176, April 6, 1966); that he" did not testify on the mayor’s state of intoxication in the Superior Court'‘because they did not ask me’ (Tr. Ev. 180, April 6, 1966); that in the Superior Court, in his testimony the witness said that the mayor had said ‘cono’ but it seems that he forgot the word ‘carajo.’ (Tr. Ev. 184.)
“Complainants’ witness, Pedro Juan Moreno, public school teacher (Tr. Ev. 194, April 6, 1966) and Republican Statehood assemblyman (Tr. Ev. 195, April 6, 1966), and who deserved our credit for his evident impartiality, testified that ‘the mayor entered in an attitude . . . he was upset and then asked for the floor’ and an assemblyman objected and was seconded by José Matías Santiago (Tr. Ev. 195, April 6, 1966). When his petition was denied ‘he said that the assembly was a republican one’ (Tr. Ev. 196, April 6, 1966). After the incident with Matías Santiago, the mayor ‘withdrew (from the assembly) because he decided to do so and considered that his -wife’s objection, as well as that of his friend *22requesting his withdrawal, was valid and then he decided to withdraw from the assembly’ (Tr. Ev. 199, April 6, 1966). When the witness was asked whether he heard the mayor uttering any obscene word, he answered, ‘Well at least I do not remember.’ (Tr. Ev. 216, April 6, 1966.) Upon being examined by the undersigned member of the Committee, the witness testified that what the mayor was doing was talking loud, merely loud (Tr. Ev. 218). Upon being examined by committeeman Parra Toro, as to whether the witness heard any obscene word, the witness says ‘I do not remember, because it was a thing so . . .’ (Tr. Ev. 219, April- 6, 1966). .
.“The next witness was Efrain Santiago Santiago, teacher of social studies of the junior-high school (Tr. Ev. 223, April 6, 1966), who was presiding the Municipal Assembly the night of the events (Tr. Ev. 229, April 6, 1966). This witness for the complainants testified that the mayor entered the meeting- ‘disturbed’, that that was all..(Tr. Ev. 232, April 6, 1966); that he did not see the attack (Tr. Ev. 237-238, April 6, 1966). To questions of the Chairman of the Committee, ■ the witness testified that the-mayor, while his wife covered his mouth, said: ‘cono, let me speak, I can speak’, that aside from that word, the mayor did not utter any other obscene word (Tr. Ev. 246, April 6, 1966); that what the mayor said to assemblyman Matías Santiago was ‘you are to blame for all this’ (Tr. Ev. 246, April 6, 1966). Upon being questioned by complainants! counsel, the witness testified that.the mayor, referring to Matías Santiago, T. think that he said scoundrel, you are to blame for all this.’ . .
“So far, the evidence of complainants as to the use of obscene words, which, as we have already said, is extremely conflicting and contradictory, to such a point that it does not convince us. Probably, the mayor used the word ‘cono’ in a moment. of indignation, excitement, and anger,. when his wife interfered but the evidence, we repeat, does not satisfy us in order, to make a concrete finding as to that fact. The only witness who alleges that defendant used offensive words continuously, is complainant Matías Santiago. The policeman who made the investigation of the events, Pablo Guzmán, who was called to the. witness stand by the defendant, testified that he did not'hear the mayor uttering obscene words nor using .the word ‘cono’ (Tr. Ev. 12, August. 10, 1966).[*] The witness testified that he saw the mayor ‘well’, ‘except .that he became annoyed and protested energetically' because they did not allow him to speak’ . (Tr’. Ev. 17,' August 10, 1966).”


 Voie: Policeman Guzmán stated several times that he did not see the, incident of the mayor- and it was unknown to him because at that moment he was intervening, in order to take him outside, with the secretary Rodriguez, who was challenging assemblyman Matías to go- outside.